Title: To Benjamin Franklin from Alexander John Alexander, 22 December 1784
From: Alexander, Alexander John
To: Franklin, Benjamin


				
					Dr: Sir
					St Germains 22d Decr: 1784
				
				I had the Honour to Inform you of the different steps I had taken to bring about an Accomodation with my Adversaries, & as I was long ago fully determined to make great sacrifices for Peace I have been for some time pretty sanguine of Obtaining it. Even last night I have a letter from my Nephew which mentions that the Friends of the parties had met, that my friends had

made Specifick propositions which the Gentlemen on the other side required time to consult together, & with their Constituents to determine upon them. Judge of my surprise when I discovered by the most undoubted authority that Mr Walpole is taking measures to arrest my person at this very Moment upon the Old French Sentintes which are now under litigation in Granada & which form the Object of the Compromise. I laid the matter before my lawyer, & by his advice I left Paris Instantly, & have determined to quit the Kingdom as soon as possible. The Plan Mr Williams & I have formed for this purpose is that I shall take a place in the first Dilligence for Lyle, under the Name of John Brown that I shall go the evening before to some place on the Road to Ostend & from thence take my Seat in the Coach. May I request the favour that you will send me by the bearer a passport to John Brown to go to Holland. I have the Honour to be most sincerely Dr: Sir your Most Obt Humble Servt
				
					A: J: Alexander
				
			 
				Addressed: A Monsieur / Monsieur Franklin / Ministre Plenepotentiare des / Etats unis / A Passi
				Notation: Alexander 22 Decr. 1784—
			